              Case 2:20-cv-00887-RAJ Document 129 Filed 09/30/20 Page 1 of 3




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                        No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                            DECLARATION OF ALEXANDRIA
     KYASHNA-TOCHA, ALEXANDER                           WOMMACK
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                            Plaintiffs,
13
            v.
14
     CITY OF SEATTLE,
15
                            Defendant.
16

17
            I, Alexandria Wommack, declare and state as follows:
18
            1.      The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
            2.      I’ve lived in Seattle for five years. I now live in north Capitol Hill where I’ve
21
     lived for the past 2 years. Before that, I lived in Wallingford. I have participated in protests in
22
     Seattle against police violence since the beginning of June.
23
            3.      When participating at protests, I used to wear regular street clothes. For example,
24
     on the afternoon of July 25, 2020, I participated in protests that took place during the afternoon. I
25
     was not worried about any violence that might be directed towards me. It being a warm summer
26

      WOMMACK DECL. (No. 2:20-cv-00887-
      RAJ) –1
                 Case 2:20-cv-00887-RAJ Document 129 Filed 09/30/20 Page 2 of 3




 1   day, I wore a tank top and shorts. When I was near SPD’s East Precinct, I heard flashbangs and
 2   saw a line of police coming from my right. Officers used explosive devices and pepper spray that
 3   eventually forced me to Volunteer Park where I and other protesters regrouped. From there,
 4   officers chased us down to the interstate. The force used by SPD that day has led me to dress
 5   differently for protests and I now bring protective gear, including goggles, a helmet, and
 6   earplugs.
 7   August 26, 2020, Vigil for Summer Taylor
 8          4.       On August 26, 2020, I attended the vigil for Summer Taylor that took place near
 9   the Washington State Patrol headquarters. I was near the back of the crowd when tow trucks
10   came. Things were peaceful until officers broke the windows of a car in a brigade of cars that
11   was placed to ensure that no motorist would drive their car into people attending the vigil.
12          5.       Once police escalated things, a group of protesters created a shield wall. Officers
13   responded by spraying individuals with what appeared to be pepper spray. After four or five
14   protesters were arrested, and it appeared that the violence was getting worse, I walked away.
15   September 7, 2020, Labor Day SPOG March
16
            6.       On September 7, 2020, I marched with others to SPOG headquarters on 4th
17
     Avenue. When I got there, someone handed me some chalk. I began writing “Take
18
     accountability.” While I was writing, a country music song began blaring from the SPOG
19

20   building. I didn’t think much of it and kept writing. I had gotten to “b” in “accountability” when,

21   with no warning, there was gas, flashbangs, and police on bikes. Chaos ensued.

22          7.       Officers on bikes aggressively “pushed” protesters north along 4th Avenue. If
23   protesters weren’t moving quickly enough, they were pepper sprayed or the police used flash
24
     bangs. As I moved along 4th, I feel like I didn’t take a breath. I felt like I was chased by the
25

26

      WOMMACK DECL. (No. 2:20-cv-00887-
      RAJ) –2
              Case 2:20-cv-00887-RAJ Document 129 Filed 09/30/20 Page 3 of 3




 1   police for at least a mile and half. Eventually, the police funneled the protesters into Judkins
 2
     Park.
 3
             8.     At Judkins Park, I saw older and less physically able people and others who had
 4
     been hurt receive medical attention.
 5

 6           9.     The police then left. I don’t know what the police felt that they had accomplished

 7   in chasing me and hundreds of others from SPOG headquarters on 4th Avenue all the way to

 8   Judkins Park. But now that they were no longer forcing us anywhere, I walked away from the
 9   park and got a Lyft to Capitol Hill.
10
             10.    I feel that the violence by officers against protesters is getting worse. Though I
11
     continue to protest, I am fearful when I do. I suspect, though, that as a white woman, I am less
12
     likely to be on the receiving end of brutal police violence.
13

14           11.    On September 7, 2020, if, instead of the country music song, police had issued

15   through loudspeakers from the building a declaration of an unlawful assembly and issued a

16   warning that force would be used if people did not disperse, I would have walked away. At the
17
     very least, I should have been given the choice and opportunity to comply before force was used.
18
             Executed this 28th day of September 2020 at SEATTLE, WASHINGTON.
19
             I declare under penalty of perjury under the laws of the United States and the State of
20
     Washington that the foregoing is true and correct.
21

22
                                                                       By:________________________
23
                                                                         ALEXANDRIA WOMMACK
24

25

26

      WOMMACK DECL. (No. 2:20-cv-00887-
      RAJ) –3
